Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/763,815 filed on 5/13/20. Claims 1 - 13 has been examined.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Drachtman, Craig, Reg # 73,016 on Friday, 7/1/21 to amended claim 6 to overcome potential USC 101. 
4.	The application has been amended as follows: 
Amend claim 6 as below:
A program for computer comprising code lines loaded on to a non-transitory computer readable medium and to be executed by a processor (14), said code lines being configured to operate a method according to claim 1 from its step E2 to E4. 
Allowable Subject Matter
5.	Claims 1 - 13 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Closest prior art(s) (See PTO-892) teaches A method for monitoring a health event in a mammal, comprising detecting at least one abnormal value within a series of values related to at least one biomarker, said biomarker corresponding to a physiological parameter or to the level of any biological or chemical entity measured from a biological sample of said mammal, the series of values (x1, x2, ..., xn) related to said at least one biomarker being obtained from independent variables (X1, X2, ..., XN) normally distributed ; said method comprising the following steps of: E1: determining from each biological sample collected at different periods of time from said mammal, a value related to said at least one biomarker thereby acquiring a series of values (x1, x2, ..., xn) related to said biomarker, E2: storing the series of values (x1, x2, ..., xn) on a database (DB) stored in a memory (12); said method comprising the following steps run with a processor (14) that can retrieve data from the database (DB) in the memory.
However, does not specifically disclose steps E3: calculating, for the whole series of values of step E2 a single value tn of an indicator (Tn), said indicator (Tn) being based on a studentized form (R,) of the variables (X1, X2, ..., Xn), said calculation consisting of extracting the maximum observed value (ta) of the studentized form (R,) calculated for each value of the series of values (x1, x2, ..., xn), E4: comparing the observed value (tn) of the indicator (TN) to the quantile (ca,n) of the distribution of (Ta) said quantile being stored in the memory, E5: if the observed value (ta) of the indicator (TN) is above the quantile, reporting, on displaying means (20), a presence of an abnormal value in the series thereby indicating the occurrence of a health event for said mammal; wherein, when searching for one series of samples which comprises an abnormal value: - a single series x1, x2, .., xn of n values is stored on the database (DB), - n is the number of variables, - X1, X2, ..., X, represent the n variables, - the studentized form is a studentized residual expressed as: 3Application No.: 16/763,815Docket No.: REGIM 3.3F-462 
    PNG
    media_image1.png
    74
    193
    media_image1.png
    Greyscale
 - the indicator Tn is expressed as: 
    PNG
    media_image2.png
    32
    147
    media_image2.png
    Greyscale
 where  
    PNG
    media_image3.png
    143
    279
    media_image3.png
    Greyscale
 - the relevant table of quantiles of the distribution of TN is table 1; or, in multivariate case, - a single series x1, x2, ..., xn of n values is stored on the database (DB), - n is the number of variables of dimension d, - X1, X2, ..., X, are n independent Rd valued random vectors, where Xi- N(pi, C) and C the covariance matrix is assumed to be invertible - the studentized form is expressed as a normalized length of the residual vector:  
    PNG
    media_image4.png
    41
    344
    media_image4.png
    Greyscale
 where the notation z" means the transpose of the vector Z , - the indicator Tn is expressed as:  
    PNG
    media_image5.png
    28
    140
    media_image5.png
    Greyscale
 where  
    PNG
    media_image6.png
    143
    413
    media_image6.png
    Greyscale
 and the relevant table of quantiles of the distribution of TN is for instance table 1 (for d=2 and d=3), 4Application No.: 16/763,815Docket No.: REGIM 3.3F-462 or wherein, when searching for a series of consecutive observations that are abnormal compared to the rest of the series, - a single series x1, x2, ..., xn of n values is stored on the database (DB), - n is the number of variables, - X1, X2, ..., X, represent the variables, - cp is the collection of all possible intervals I of consecutive integers included in {1, ..., n} with length 1 III < n,{1,...,n}= I U I and I n I= 0, - the studentized form is expressed as:  
    PNG
    media_image7.png
    73
    179
    media_image7.png
    Greyscale
 - the indicator Tn is expressed as:  
    PNG
    media_image8.png
    32
    124
    media_image8.png
    Greyscale
 where  
    PNG
    media_image9.png
    194
    381
    media_image9.png
    Greyscale
 - the relevant table of quantiles of the distribution of Tn is for instance table 2, or wherein, when searching for an abnormal series when a sample is split in two subsamples of observations, - two series of n1 and n2 values are stored on the database (DB), x1, x2, ..., xni and y1, y2, --, yn2, - the studentized forms are studentized residuals expressed as:  
    PNG
    media_image10.png
    74
    216
    media_image10.png
    Greyscale
 and 5Application No.: 16/763,815Docket No.: REGIM 3.3F-462 
    PNG
    media_image11.png
    75
    220
    media_image11.png
    Greyscale
 - the indicator Tn is expressed as: 
    PNG
    media_image12.png
    40
    347
    media_image12.png
    Greyscale
 where  
    PNG
    media_image13.png
    319
    481
    media_image13.png
    Greyscale
 - and the relevant table of quantiles of the distribution of Tn is for instance table 3, or, in a multivariate case, - two series of n1 and n2 values are stored on the database (DB), x1, x2, ..., xn1 and Y1,Y2, ---,yn2,- X1, X2, ..., Xn,1 and Y1, Y2, ..., Yn2 represent the variables as two independent series of independent gaussian Rd valued random vectors where Xi- N(px., C), Y- N(py1, C) and C, the covariance matrix, is assumed to be invertible, - n is the number of variables of dimension d, - the studentized form is expressed as a normalized length of the residual vector:  
    PNG
    media_image14.png
    104
    386
    media_image14.png
    Greyscale
 - and the indicator Tn is expressed as: 6Application No.: 16/763,815Docket No.: REGIM 3.3F-462 
    PNG
    media_image15.png
    62
    212
    media_image15.png
    Greyscale
 where 
    PNG
    media_image16.png
    301
    772
    media_image16.png
    Greyscale

It would have not been obvious to one of the ordinary skilled in the art at the time of the filing to teach and/or suggest above mentioned limitation(s) alone and/or in combination of any other reference(s).

Regarding claim 7, same reasons apply. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632